DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments, and/or Claims
Applicant’s response of 29 November 2021 is acknowledged. Claim 1 is newly amended by applicant and the amendments are made of record. Claim 2 has been newly canceled by applicant. 
Claims 1, 5-11 and 16 are pending and under examination. Claims 12-15 and 17-18 stand withdrawn. Claims 1, 5-11 and 16 are in condition for allowance.
Withdrawn Rejections
The rejections of claims 5, 8, and 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement have been overcome by applicant’s amendment of claim 1. Applicant has amended the claims to define the structure of the antibodies having the functional properties to meet the structure/function correlation in order to overcome the rejection. The rejection of these claims under 35 U.S.C. 112(a) is hereby withdrawn. 
The rejection of claim 2 under 35 U.S.C. 112(d) has been rendered moot by the cancellation of this claim by applicant. The rejection of this claim under 35 U.S.C. 112(d) is hereby withdrawn.
The rejection of claims 1-2, 6-7, 9, 11, and 16 under 35 U.S.C. 103 has been overcome by applicant’s amendment of claim 1. Applicants have amended the claims to recite the CDRs within the VH/VL domains for the antibodies that possess the instant claimed properties, but which are not taught by Sandlie et al. WO 2017/158426; Yoo et al., US 7,645,450; Steidl et al., Molecular Immunology, (2008):46,135-144; or Natsume et al., Drug Design, Development, and Therapy, (2009):3,7-16.
The rejection of these claims under 35 U.S.C. 103 is hereby withdrawn.

Election/Restrictions
Claims 1, 5-11 and 16 are allowable. The restriction requirement between Groups I, II and III, as set forth in the Office action mailed on 4 August 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 12-15 is withdrawn. Claim 12-15, directed to methods of treating using antibodies of claim 1 are thus no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claims 17-18, directed to methods of altering the characteristics of an antibody, remain withdrawn from consideration because they do not require all the limitations of an allowable claim. 

Double Patenting
Claim 1 of this application is patentably indistinct from claim 1 of Application No. 16/085,506. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 1, 5-11 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/085,506 (reference application 20210198353). Although the claims at issue are not identical, they are not patentably distinct from each other because theoretically, a composition that were to infringe the instant claims, in having all 6 CDRs and the triple mutant, would also simultaneously infringe the claims of the '506 Application, which are 
Moreover, the composition claims of the '506 Application are drawn to an antibody that binds TNF-alpha, having precisely the same 6 CDRs as recited in present claim 1, wherein the specification and claims of the '506 Application teach antibody clone 16-22-H05 with the binding domain as described, and as being useful in methods of treating inflammatory disorders of the gastrointestinal tract, such as inflammatory bowel disease (withdrawn claim 13 as compared to claims 19-21 of the '506 Application).
Copending Application No. 16/085,506 does not teach an Fc region comprising the amino acids 311R, 428E and 434W.
Sandlie et al. (WO 2017/158426) teaches the triple mutant combination 311R, 428E and 434W (p. 47, line 2), alone and not as part of a long list of mutations. Sandlie et al. provides motivation to engineer this particular triple mutant into any Fc because the resulting antibody demonstrates the advantage of increased pH-dependent binding to FcRn (p. 47, Results, lines 2-3).
A terminal disclaimer may be effective to overcome a provisional nonstatutory double patenting rejection over a pending application (37 CFR 1.321(b) and (c)). It is also important to note that the instant application has a later filing date than 16/085,506 (reference application 20210198353), and therefore, under MPEP § 804, the instant application will require a terminal disclaimer before issuance (see sub-section I.B.1(b)(iii) “Application has later effective US filing date”).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA F NELLESEN whose telephone number is (571) 270-7351. The examiner can normally be reached Monday - Friday 8 (EST)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/G.F.N./Examiner, Art Unit 1647                                                                                                                                                                                                        

/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647